[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENT TO MEMORANDUM OF DECISIONRE: MOTION FOR CONTEMPT OF APRIL 12, 1995
The court heard argument on a Motion for Allowance to Defend Appeal on June 21, 1995, and in so doing, reviewed its original Memorandum of Decision, and the above-referenced memorandum on the Motion for Contempt.
The court, in reveiwing [reviewing] the Contempt proceeding from which the instant appeal was taken, specifically notes the language on page 22 of its Memorandum of Decision in the case in chief, which reads: "The lump-sum payment may be made over time, and if there is a further hearingon such a request, . . .".
In its finding of contempt, the court did not specifically refer to its finding that the plaintiff had utilized self-help in the payment of a part of the judgment. The plaintiff made certain payments to the defendant without any motion having been made to the court to determine the appropriateness of those payments, CT Page 8067 or of the court's position as to the payment, over time of the judgment of the court. The plaintiff acted without any authority in an attempt to modify a final judgment of the court.
In the court's finding that he had not paid over all sums available to him from the refinance, it is further found that he failed to avail himself of the opportunity to do so with the court's approval, and with further orders as to when the judgment could be completely satisfied.
This supplement shall be incorporated into the Memorandum of Decision re: Motion for Comtempt [Contempt] dated April 12, 1995.
DRANGINIS, J.